DISMISS; and Opinion Filed June 4, 2013.




                                          S   In The
                                        Court of Appeals
                                 Fifth District of Texas at Dallas

                                       No. 05-12-01630-CV

                 CLIFTON ALLEN AND ALL OCCUPANTS OF
          1814 BICKERS STREET, DALLAS, TEXAS 75212, Appellants
                                 V.
 BANK OF AMERICA, N.A. AS SUCCESSOR BY MERGER TO BAC HOME LOANS
 SERVICING, LP, F/K/A COUNTRYWIDE HOME LOANS SERVICING, LP, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-04878-B

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Fillmore
                                  Opinion by Justice O’Neill
       Before the Court is appellee’s May 20, 2013 motion to dismiss the appeal. Appellee

contends the appeal should be dismissed for failure to prosecute. Appellants did not file a

response to appellee’s motion.

       By postcard notice dated March 8, 2013, the Court informed appellants that their brief

was past due. We instructed appellants to file their brief along with an extension motion within

ten days. We cautioned appellants that failure to file a brief and extension motion within the

time specified would result in dismissal of the appeal. As of today’s date, appellants have not

filed a brief. Accordingly, we grant appellee’s motion and dismiss the appeal. See TEX. R. APP.

P. 42.3(b) & (c).
      We deny appellee’s request for sanctions.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O’NEILL
                                                  JUSTICE


121630F.P05




                                            –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CLIFTON ALLEN AND ALL                                On Appeal from the County Court at Law
OCCUPANTS OF 1814 BICKERS                            No. 2, Dallas County, Texas.
STREET, DALLAS, TEXAS 75212,                         Trial Court Cause No. CC-12-04878-B.
Appellants                                           Opinion delivered by Justice O’Neill.
                                                     Justices Francis and Fillmore, participating.
No. 05-12-01630-CV         V.

BANK OF AMERICA, N.A. AS
SUCCESSOR BY MERGER TO BAC
HOME LOANS SERVICING, LP, F/K/A
COUNTRYWIDE HOME LOANS
SERVICING, LP, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee, BANK OF AMERICA, N.A. AS SUCCESSOR BY
MERGER TO BAC HOME LOANS SERVICING, LP, F/K/A COUNTRYWIDE HOME
LOANS SERVICING, LP, recover its costs of this appeal from appellants, CLIFTON ALLEN
AND ALL OCCUPANTS OF 1814 BICKERS STREET, DALLAS, TEXAS 75212.


Judgment entered this 4th day of June, 2013.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE



                                               –3–